JANVIER, Judge.
The issues which are involved in this motion to dismiss the appeal are identical with those discussed and disposed of by us in State Farm Mutual Automobile Insurance Company v. Ott, Commissioner of Public Finance and Tax Collector of the Parish of Orleans, La.App., 57 So.2d 798.
Accordingly the appeal is transferred to the Supreme Court of Louisiana pursuant to law (LSA-R.S. 13:4441), which transfer is to be effected within sixty days, and if such transfer should not be made within that time, then and in that event the appeal is to stand as though it had been dismissed.
Appeal transferred to Supreme Court.